Title: From Benjamin Franklin to John Fothergill, 8 December 1762
From: Franklin, Benjamin
To: Fothergill, John


On Nov. 8, 1762, William Shippen (above, IX, 219 n), who had recently arrived in Philadelphia from London, informed the treasurer and managers of the Pennsylvania Hospital that Dr. John Fothergill had sent by the Carolina (the ship which had brought Franklin home) a present of seven cases of materials for the study of anatomy. Three contained drawings by the Dutch medical artist Jan van Rymsdyck, described in the Hospital minutes as “Eighteen different curious Views of various parts of the Human Body in Crayons framed and glaized”; three other cases contained “Anatomical Castings”; the seventh contained a skeleton and a foetus. In advising James Pemberton of his intention to make the gift in a letter of April 7, 1762, Fothergill expressed the hope that the materials might be used by Shippen and John Morgan (above, IX, 374 n) as a basis for a “Course of Anatomical Lectures” and that they might be stored in “some Low Apartment of the Hospital” and be shown to the public for a fee. With the Hospital Managers’ approval Shippen announced a series of lectures in Pennsylvania Gazette, Nov. 11, 1762, which were given the following winter. Shippen also became curator of Fothergill’s collection, housed in the Hospital and shown to the public for a dollar.
 
Dear Doctor,
Philada. Dec. 8. 1762
I arrived here the first of last Month, and had the Happiness after so long an Absence of finding my little Family well.
The Anatomical Drawings and Casts that you sent over, got safe and well to the Hospital, except the Breaking some of the Glasses, which the Managers have repair’d. I understand that no Letter from you came with them, which leaves the Managers at some Loss in Writing to you concerning them.
I congratulate you on the Taking of the Havanah. ’Tis an Important Conquest, but the amazing Mortality among our brave Troops from Sickness, has made it a very Dear one.
My best Respects to your good Sister, and believe me ever, Dear Friend, Yours affectionately
B Franklin
